I..   I




                                         NEYGENERAL
                                     0eT~x~s




          Hon. Gibb Gilchrist,      President
          Agricultural     and Mechanical
            College    of Texas
          College   Station,   Texas   Opinion            No. V-188

                                             Re :     Receipt   of Tuition and
                                                      Fees by State Institu-
                                                      tions of Collegiate
                                                      Rank from the Veterans
          Dear President        Gilchrist    :        Administration.

                        Your request        for     opinion   presents   the   fol-
          lowing     questions:

                           “(1) What State educational     institu-
                   tions are ‘institutions     of collegiate        rank’
                   within the meaning of Sections       1 and 4 of
                   Article     2654b-1 of the Revised Civil Stat-
                   utes    of Texas?

                           “( 2)’ May State    institutions      of colle-
                   giate rank in Texas lawfully             charge and re-
                   ceive payment of tuition           and fees on account
                   of honorably       discharged     veterans    for train-
                   ing under the provisions           of Public Law No.
                   16, 78th Congress,         approved March 24, 1943,
                   or Public Law No. 346, 78th Congress,               ap-
                   proved June 22, 1944, for the period be-
                   tween May 15, 1943, the effective               date of
                   Section     3 of Article      2654b-1 of the Revised
                   Civil Statutes        of Texas, and September 4,
                   1945, the effective         date of Section       4 of
                   Article      2654b-1 of said statutes?

                         “(3) If the above-mentioned      institu-
                   tions of collegiate    rank may now lawfully
                   charge and require,    or lawfully    receive
                   payment of tuition    and/or certain     fees
                   for education   or training    of the persons
                   mentioned in (2) above during the period
                   of time therein    mentioned,   are there any
                   fees which such institutions       may lawfully
                   charge and require      or lawfully   receive
                                                                            .   .’




Hon. Gibb Gilchrist,        Page 2, V-188



      payment for, as to such persons during
      said Eeriod and, if so, what are said
      fees?

              The answer to your first        question       may be
found in the various        separate    statutes     concerning
State educational       institutions     to which you should
refer    with reference     to any particular        institution
is determining      whether or not it offers           college
courses.      For the purposes       of this opinion,        it is
believed     that the words “institutions          of collegiate
rank” are synonymous with the words “State educa-
t ional inst it ut ions ” as used in Article           2654a, and
at least     include all of such listed          institutions      as
follows :

             “Sec. 3. The words ‘State educa-
      tional     institutions’      as used in this Act
      shall    Include the following         and any branch
      thereof:       The University      of Texas; the Ag-
      ricultural       and Mechanical      College    of Texas;
      the various       State teachers’      colleges     of Texas;
      the College       of Industrial     Arts of Texas; the            I
      John Tarleton        Agricultural     College     of Texas;
      the North Texas Agricultural             College;     the
      Prairie     View State Normal and Industrial
      College ; the Texas Technological             College;
      and any other State educational              institu-
      tions either       heretofore     provided    for or
      hereafter      to be provided      for under the laws
      of this State. ”

           Your second question     presents   the problem
of whether such educational     institutions    may receive
payments for tuition    and fees of veterans      of World
War II who attended    such schools    under Public Law
No. 1.6 and Public Law No. 346 of the 78th Congress
for the period between May 15, 1943, and September
4,1945. This question is submitted In view of the
Act passed by the 48th Legislature        in 1943 adding
Section  3 to Article 2654b-1 to extend previous
World War I tuition    and fee exemptions     in state col-
leges to veterans    of World War II, reading as fol-
lows:

             “Sec. 3. All of the above and fore-
      going provisions,    conditions  and benefits
      hereinabove   in this Article   provided  for
Hon.   Gibb Gilchrist,       Page 3,    V-188



       In Section     1 and in Sect Ion 2 shall apply
       and accrue to the benefit           of all nurses,
       members of the Women’s Army Auxilary                Corps,
       Women’s Auxiliary        Volunteer     Earergancy Ser-
       vice,   and all msmbsrs of the United States
       Army or of the United States Navy or the
       United States      Coast Guard, who have or
       are now serving,        or who may after        the pas-
       sage of this Act, serve in the armed forces
       of the United States of America during the
       present    World War Number II, being the war
       now being prosecuted,         and which was enter-
       ed into on or shortly         after    December 7,
       1941, by the United States            of America a-
       gainst what are commonly known as the Axis
       Powers; provided,        further,     that all the
       above and foregoing         persons named have
       been honorably       discharged     from the ser-
       vices   in which they were engaged.              And
       provided    further,     that the benefits         and
       provisions     of this Act shall         also apply
       and inure to the benefit          of the children
       of members of the United States Armed
       Forces,    where such members were killed              in
       action    or died while in the service.              The
       provisions     of this Act shall         not apply to
       or include     any memhar of such United States
       Amed Forces,       or other persons hereinabove
       named, who were discharged            from the ser-
       vice in which they were engaged because
       of being over the age of thirty-eight                (38)
       years or because of a personal              request    on
       the part of such person to be discharged
       from such service.

              “Other than as amended herein,      pre-
       sent Article     265413-l Is hereby reenacted
       and shall    In all things    continue  in full
       force   and effect    subject  only to the ad-
       dition   of the above section      to be known
       as Section    3.”

           This Section    stood alone until       Section    4
was added by the 49th Legislature,        effective     Septem-
ber 4, 1945.   As shown by the original         Act, Article
2654b-1, V, C, S., the veterans       described     therein
and in Section  3 above quoted are exempt from the
payment of all dues, fees,      and charges     ordinarily
made by State Institutions      other than library        and
                                                                           .

Hon.   Gibb Gilchrist,      Page 4, V-188



laboratory     deposits,    and charges      for   lodging,   board,
or clothing.

            The above exemptions      are personal  to the
veterans   and do not prohibit     the State institutions
Prom receiving    payment of tuition     and fees from the
Veterans Administration      or any other Federal     agency.
Neither   Is there anything     in this Act which prohibits
submission    of charges,   or statement    of such tuition
and fees to the Veterans Administration         or any other
Federal   agency which operates      a program of education-
al training    benefits   In cooperation    with or by grants
to the State institutions.

              This interpretation       is in. complete harmony
with Public Law NO, 16 and Public Law No. 346, 78th
Congress,     together   with amendments thereto            and in-
terpretations       and instructions      issued thereunder          by
the Veterans Administration.            In setting       up Federal
programs for educational          and training       assistance      to
veterans,     Congress provided      for payment of certain
tuition     and fees to educational         Institutions       and
recognized      that many of the veterans          would elect       to
receive     such education     and training       in State supported
institutions,       some of which have no established              tu&
t ion rates,     and  many  of  which   have    t uitlon    and  fee
rates    less than the amounts necessary             to cover the
costs    of such education      and training.          Provision     was
made to cover such situations           in Public Law No, 346
in the following       words:

               “And provided     further,    That if any
       such institution       has no established       tui-
       tion fee,    or If its established        tuition
       fee shall be found by the Administrator
       to be inadequate       compensation     to such ln-
       st itut ion for    f urnishlng     such education
       or training,     he is authorized       to provide
       for the payment, with respect           to any such
                  of such fair and reasonable          com-
       ~tZZ;on      as will     not exceed $500 for an
       ordinary    school    year. ”

           Under the above quoted authority    from Con-
gress, the Veterans Administration     set up certain
methods of arriving   at the rate of tuition   and fees
which will be paid to State and other IUstitUtions
having no established   tuition  and fees or whose
,.,   .

          Hon. Gibb Gilchrist,       Page 5,   V-188


          established      tuition   ana fees are found by the Aamin-
          istrator    of Veterans Affairs        to be inadequate
                                                           .       .  com-
                                                                       __
          pensation    for furnishing      such education      or tralolng.
          See Veterans Administration          Instruction     No. 6, Title
          II, P. L. 346, 78th Congress,           April    17, 1945.    It
          will be noted that such charges             and payments are not
          made directly       to the veteran but are made to the eQ-
          ucatlonal     institution.

                       Therefore,    it is our opinion      that Texas ed-
          ucational    institutions     may lawfully     submit statement
          of charges    and reaeive     payment of tuition      and fees
          from the Veterans AdminWtration            for any veterans
          who attend     such institutions     under the provisions       of
          Public Law 16 as amenfled and Public law No. 346 as
          amended, aad that Section        3, Artiqle     2654b-1 did
          not prohibit     such act ion between May 15, 1943, and
          September 4, 1945, the effective           date of Section     4,
          which was added by the 49th Lsgislature            to clarify
          any doubt that might exist        about the matter.

                       Having answered questions 1 and 2 as above,
          your   request  calls for no answer to question 3.
                                       SUMMARY

                         State educat lonal   institutions     of col-
                 legiate     rank may submit statement      for and
                 receive     payments of tuition     and fees on ac-
                 count of World War II veterans          who attend
                 such institutions      under Public Law No. 16
                 and Public Law No, 346 (Go I. Bill)           of the
                 78th Congress O

                                           Yours   very   truly,



                                           Price Da& 1
          PD:eb:mrj                        Attorney General